PER CURIAM.
The controversies in this case and in the companion case of Allanwilde Transport Corporation v. A. W. Pidwell, 256 Fed. 987, - C. C. A. -, grew out of an order of the government refusing clearance to any sailing vessel bound for the war zone, and involved questions of law, iVhotlier the said order frustrated the adventure, and in consequence relieved the carrier from further obligation (1) to carry the cargo and (2) to return the prepaid freight. As the government’s order affected many carriers and shippers on the Atlantic* seaboard, raising similar or kindred controversies, we certified the questions to the Supreme Court. As the Supremo Court has answered these questions in the affirmative (248 U. S. 377, 39 Sup. Ct. 147, 63 L. Ed. -), we now order that the decree below be reversed, and that the libel be dismissed, with all costs to the claimant.